Citation Nr: 1547505	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of whether the character of the Appellant's discharge is a bar to Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Appellant served on active duty from May 1964 to May 1966 and received an honorable discharge.  He also had active duty from June 1966 to September 1970, which included service in the Republic of Vietnam (Vietnam) from July 1966 to July 1967.  The appellant was discharged under conditions other than honorable for that period of service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In May 2014, the appellant testified at a hearing before the undersigned.

The Appellant's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The issue of whether the character of the appellant's discharge is a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2005 Administrative Decision denied the appellant entitlement to VA benefits, based essentially on findings that his general court-martial was a bar to VA benefits; the Appellant disagreed with the decision but did not perfect an appeal and an unappealed August 2007 Administrative Decision upheld the decision.

2.  Evidence received since the February 2005, and August 2007 Administrative Decisions, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim whether the character of the Appellant's discharge is a bar to the receipt of VA monetary benefits, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 2005 Administrative Decision denying the Appellant entitlement to VA benefits is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015). 

2.  New and material evidence has been received to reopen the claim of whether the character of the Appellant's discharge is a bar to the receipt of VA monetary benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The Board must make the threshold preliminary determination of whether there is new and material evidence concerning this claim, irrespective of what the RO determined, because this initial determination affects the Board's jurisdiction to proceed further and adjudicate this claim on its underlying merits.  If there is not new and material evidence concerning this claim that is where the analysis must end, regardless of what the RO concluded, because further Board analysis of this claim is neither required nor permitted.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92 (March 4, 1992).  Conversely, if there is new and material evidence, the Board must reopen this claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

By way of background, the Board observes that the RO denied the appellant entitlement to VA benefits in a February 2005 Administrative Decision, reconsidered and upheld in an August 2007 Administrative Decision, on the basis that his general court-martial and bad conduct discharge were a bar to the payment of VA monetary benefits.  This was with full consideration of the fact that he received an upgraded clemency discharge based on Presidential Proclamation 4313 in December 1975.  He did not appeal this decision and, as such, it became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Appellant's claim for entitlement to VA benefits was received prior to the expiration of the appeal period stemming from the February 2005 and August 2007 Administrative Decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  The instant claim was received in June 2011. 

For the reasons to be discussed below, at least some of the evidence submitted by the Appellant subsequent to the February 2005 and August 2007 denials is new and material, and the claim must be reopened. 

Since the last final denial of record, the Appellant submitted additional evidence, including a January 2014 letter from his treating VA psychiatrist indicating that he has been suffering from PTSD for some time due to his combat experiences in Vietnam.  He has also submitted a completed copy of DD form 149, Application for Correction of Military Record under the Provisions of Title 10, U.S. Code, Section 1552, filed in June 2014.  He reported in June 2014 that he has applied to the appropriate agency for correction of his discharge after receiving this form from VA.  He has also testified before the undersigned that he has suffered from PTSD since he returned from Vietnam where he served for a year as a combat medic.  He testified that he endured significant combat trauma as a combat medic and was not fit to be in the stateside military base environment upon his return from Vietnam.  He was troubled by all of the trauma and gore he experienced as a combat medic in Vietnam.  He now knows that he was suffering from PTSD and this caused him to make the bad decisions of going AWOL which led to his general court martial and bad discharge.  He stated that this has been explained to him by his mental health treatment sources at VA.  This evidence is new, in that it was not previously of record at the time of the February 2005/August 2007 denials.  Additionally, the newly submitted evidence is not cumulative and redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard provided in the Court's decision in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of whether the character of the appellant's discharge is a bar to VA benefits. 

Based on the above, the Board finds the aforementioned evidence to be both new and material.  The appellant having submitted both new and material evidence, his claim of whether the character of his discharge is a bar to VA benefits must be reopened and considered on the merits.



ORDER

New and material evidence having been received to reopen the claim of whether the character of the Appellant's discharge is a bar to the receipt of VA monetary benefits, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

Now that the claim has been reopened, additional development is warranted prior to appellate review.  

The Appellant is seeking to be declared eligible for VA benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

A person discharged under conditions other than honorable by reason of the sentence of a general court-martial is barred from VA benefits.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).  A person discharged under conditions other than honorable on the basis of an absence without leave (AWOL) period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence." 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: 
(i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation; (ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began; (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c)(6)(i-iii). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) provides that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions.  One of the conditions, listed at 38 C.F.R. § 3.12(d)(4), is willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct, if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4). 

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  According to 38 C.F.R. § 3.354(a), an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C.A. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, General Counsel also noted that the term insanity was more or less synonymous with "psychosis."  See Zang v. Brown, 8 Vet. App. 246, 254 (1995) (finding that insanity must be due to a "disease" or that a claimant "did not know or understand the nature or consequences of his act or that what he was doing was wrong"). 

Unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements of this section, an honorable or general discharge award under Presidential Proclamation No. 4313 does not remove any bar to benefits imposed under this section.  38 U.S.C.A. § 5303(e); 38 C.F.R. § 3.12(h)(1).  The same reasoning follows for other upgrades issued without an individual review by a board of corrections. 

Congress has prescribed in 38 U.S.C.A. § 5303(a) that a discharge or release from service as a result of a sentence of a general court-martial "shall bar all rights of such persons under laws administered by the Secretary based upon the period of service from which discharged or dismissed."  38 U.S.C.A. § 5303(a).  The only defense to the statutory bar arises when it is established that the individual was insane at the time of the commission of the offense leading to the court-martial and discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). 

When the question is whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of 38 C.F.R. § 3.354(a). 

This regulation provides for three circumstances which the Court, noting the "obvious drafting defects" of the regulation, indicated should be modified by applying the phrase "due to disease." Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.

The record reflects that the Appellant's first period of service from May 22, 1964, to May 20, 1966, was served stateside where he was trained and served as a medic.  He reenlisted the next month, serving from June 28, 1966, to September 24, 1970.  He went to Vietnam as a medical corpsman on July 20, 1966, and returned July 19, 1967.  His awards and decorations include the Combat Medical Badge.  In January 1968, he was assigned to a base in Edgemont, Pennsylvania.  He had one period of AWOL from June 29, 1968 to October 6, 1968.  He received a special court martial for this offense.  Then, he went AWOL again on November 17, 1968, through April 22, 1970.  Thereafter, he was found guilty at a general court martial for this offense.  A statement made in his defense prior to the determination in the court marital reflects that he had no problems prior to his return from Vietnam.  At that point, he had problems with his family, including supporting and caring for his mother, his estranged wife and children, his current girlfriend and her children.  He reported this contributed to his AWOL.  

In connection with this reopened claim, the RO informed the Appellant as follows:

While you did receive a DD Form 215 "Correction to DD Form 214," granting a clemency discharge under Presidential Proclamation No 4313, this does not entitle you to benefits from the Department of Veterans Affairs.  Pursuant to the VBA Adjudication Procedures set forth within M21-1MR III.v.1.B.10.e, only favorable action by a Board for Correction of Military Records will overcome a bar of Part 38 of the Code of Federal Regulations, section 3.12(c).

In June 2014, the Appellant submitted a completed copy of DD form 149, Application for Correction of Military Record under the Provisions of Title 10, U.S. Code, Section 1552, dated in June 2014.  He stated that he filed this document in an attempt to correct his discharge to enable him to be eligible for VA benefits based on his second period of service.  Parenthetically, the Board notes that the Appellant claims service connection for posttraumatic stress disorder (PTSD) based on his documented combat experience and prostate cancer based on exposure to herbicide in Vietnam.  Results of his application for correction are relevant to the instant claim on appeal.  

Additionally, the Appellant has made written statements and testified that his VA treating sources have told him his actions at the time of his AWOL which resulted in his bad conduct discharge were due to his PTSD.  Treatment records and the statement from his psychiatrist are consistent with treatment for PTSD due to combat in Vietnam.  However, there is no information as to whether his actions at the time of AWOL were manifestations of his PTSD or more specifically whether he was insane at the time of the offenses.  As the issue of the Appellant's mental state at the time of his offense has been called into question, and there is a lack of competent information on this matter, the Board will order a VA medical examination and opinion to address the issue.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to submit the results of his June 2014 Application for Correction of Military Record, or to provide information that would allow VA to obtain these results.  

2.  Arrange for the VBMS/Virtual VA record including a copy of this remand to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his discharge in September 1970, characterized as under conditions other than honorable.  The claims file must be reviewed, and the opinion must indicate that such a review took place. 

The opinion should address the following two questions:

(a) Was the behavior that led to the appellant's discharge in September 1970 due to psychiatric disability?

(b) Was the appellant insane at the time he committed the acts that led to his discharge under conditions other than honorable?

In providing an answer to these questions, the VA psychiatrist or psychologist is advised that an insane person is one who, due to disease, exhibits a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

An individual exhibiting such behavior solely as a result of a substance abuse disorder is not considered to be insane.

3  After ensuring that the requested actions are completed, the AOJ should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the AOJ must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


